PRENDERGAST, P. J.
Appellant was convicted of an aggravated assault. The term of court at which he was tried adjourned January 2, 1915. The statement of facts and bills of exceptions herein were not filed until February 1, 1915, 80 days after the court adjourned. The motion of the Assistant Attorney General to strike out and not consider the bills and statement of facts, because filed too late, must therefore be sustained. In the absence of these, no question is raised which can be reviewed. However, we might say that we have read his bills and statement of facts, although- filed too late, and, if they had been filed in time, they present no error for which this case could be reversed.
The judgment is therefore affirmed.

<©=>For other eases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes